Citation Nr: 0214814	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for a back 
disorder.  

(The issue as to the merits of the claim of entitlement to 
service connection for a back disorder will be discussed in a 
subsequent decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to April 1969.

In December 1975 the veteran filed a claim seeking service 
connection for a back condition.  The Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco issued a rating 
decision in March 1976, which denied the claim.  The veteran 
was notified of the RO's decision and his appellate rights, 
and he did not appeal.  

Since the March 1976 rating decision, the veteran has 
periodically sought to reopen his claim of entitlement to 
service connection for a back disorder.  In a rating decision 
dated in February 1995, the RO determined that the veteran 
had not submitted new and material evidence to reopen the 
claim.  The veteran was notified of the RO's decision and his 
appellate rights by letter dated March 1, 1995; he did not 
appeal the February 1995 rating decision.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the RO, which 
again determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a back condition.  The veteran filed a 
timely notice of disagreement and the RO subsequently 
provided a statement of the case (SOC).  In July 2000 the 
veteran perfected his appeal, and the issue was subsequently 
certified to the Board.  

The Board notes that, on his July 2000 substantive appeal, VA 
Form 9, the veteran checked a box indicating that he wished 
to appear for a hearing at a local VA office before a Member 
of the Board.  Subsequently the veteran indicated that he 
wished to appear for a local hearing before a Decision Review 
Officer (DRO) in lieu of a Travel Board hearing before a 
Member of the Board.  A supplemental statement of the case 
(SSOC) was issued in April 2001, indicating that, on the date 
appointed for the hearing, the veteran reported to the RO and 
it was determined that an informal conference would suffice 
instead of a formal hearing.  See 38 C.F.R. § 3.2600(c) 
(2001), providing for the conduct of an informal conference 
with the DRO in lieu of a hearing.  Subsequently, in May 
2001, the veteran filed a statement to the effect that he had 
made his case clear and wanted his appeal submitted to the 
Board.

Aside from the issue as to reopening the claim, the Board is 
undertaking additional development on the issue of 
entitlement to service connection for a back disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  In a decision dated in February 1995, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
a back disorder.  The veteran was notified of the RO's 
decision and of his appellate rights.  He did not initiate an 
appeal of the RO's February 1995 rating decision, and 
therefore it became final.

2.  Since the February 1995 RO rating decision that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a back 
condition, the appellant has submitted evidence bearing 
directly and substantially on the specific matters under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
new and material, and the appellant's claim of entitlement to 
service connection for a back disorder may be reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran complained 
of and received treatment for low back pain in October 1967.  
Physical examination revealed tenderness in the lumbosacral 
area.  There was no evidence of muscle spasm.  He was 
diagnosed with mild lumbosacral strain.  

In January 1976 the veteran submitted statements from co-
workers and his wife, in support of his claim of entitlement 
to service connection for a back disability.  Each statement 
attested to the veteran's complaints of recurrent back pain.  
His wife indicated that he had complained of such since their 
marriage in 1971.  

The veteran was afforded a VA examination in January 1976, 
which revealed a normal alignment and curvature of the spine.  
There was no evidence of spasm, atrophy, or weakness.  The 
veteran was able to bend, stoop, squat, and stand on his 
heels and toes without difficulty.  He had full range of 
motion and x-rays were within normal limits.  The examiner 
concluded that there were no residuals of disease or injury.  

In a rating decision dated in March 1976, the RO denied the 
veteran's claim of entitlement to service connection for a 
back condition.  

The veteran submitted an additional statement from his wife 
dated in June 1982.  She reported that the veteran suffered 
from recurring and increasing back pain.  She indicated that 
the veteran's back pain was so severe at times that he was 
unable to rise from a seated position.  The veteran also 
submitted a private clinical note, dated in May 1981, 
indicating a normal lumbar spine.  The examiner diagnosed 
"mechanical back-tight hamstrings" and recommended an 
exercise program.  

Outpatient treatment records from a VA Medical Center, dated 
from March to September 1994, indicate that the veteran 
reported suffering from low back pain since 1966.  The 
diagnoses were of degenerative joint disease and back strain.  

In a rating decision dated in February 1995, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a back condition.  The veteran was 
notified of the RO's rating decision and his appellate rights 
by letter dated March 1, 1995.  The veteran did not appeal.  
The February 1995 rating decision was therefore final.  

Since the last final decision in February 1995, the veteran 
has submitted a radiology report from Texas Open MRI, which 
indicated a history of low back pain.  Magnetic resonance 
imaging (MRI) revealed decreased signal within the L3-4, L4-5 
and L5-S1 intervertebral discs.  There was mild narrowing at 
L4-5 and L5-S1.  A paracentral and left lateral canal 
moderate sized disc herniation appeared to be displacing the 
left S1 nerve root posteriorly and laterally.  Mild annular 
disc bulges at L3-4 and L4-5 were seen producing minimal 
thecal sac impression.  The remainder of the disc levels were 
unremarkable.  There was no evidence of bone marrow 
replacement, spinal stenosis, conus abnormality, or 
visualized paraspinal abnormality.  The facets were fairly 
well preserved.  The impression was moderate sized left 
paracentral and left lateral canal L5-S1 disc herniation 
displacing the left S1 nerve root posterolaterally.  

In October 1998 the RO received records of treatment from Dr. 
L.B., at Orthopedic Associates of Central Texas.  In January 
1998 the veteran had complained of back pain, which he 
reported began in service in 1967.  He indicated that the 
recurring pain was exacerbated when he slipped and fell on 
ice in 1989.  Physical examination revealed mild 
paravertebral muscle spasms from L3 to S1.  Lumbar flexion 
was limited to 50 degrees without pain, and to 60 degrees 
with significant discomfort.  The veteran had extension to 15 
degrees, and lateral rotation and bend were limited to 10 
degrees.  X-rays were normal except for evidence of mild 
degenerative changes in the lower lumbar region with very 
minimal osteophyte formation.  The veteran was diagnosed with 
left lumbar radiculopathy and mild lumbar degenerative disc 
disease.  By March 1998, the veteran's diagnosis was changed 
to left L5-S1 disc herniation displacing the left S1 nerve.  

The RO also received treatment records from the Yanta 
Chiropractic Center, for treatment following the veteran's 
slip and fall in 1989.  At the time, the veteran complained 
of back pain radiating into his legs.  He reported an initial 
injury to his back while carrying ammunition rounds uphill in 
service.  Examination revealed minimal degenerative 
osteoarthritic changes.  The examiner noted asymmetry of the 
articular facets at L5-S1, reportedly an occasional source of 
discomfort.  The impression was of mild degenerative bony 
changes with no evidence of compression of the thecal sac or 
other neurologically significant findings.  

The veteran was afforded a VA examination of his muscles in 
February 1999.  The examiner noted that he had forward 
flexion of the lumbar spine to 65 degrees; extension to 20 
degrees; and lateral flexion to 20 degrees, bilaterally.  He 
could squat and rise without difficulty, and heel- and toe-
walk normally.  X-rays of the lumbosacral spine were within 
normal limits.  The veteran was diagnosed with lumbar muscle 
strain, with limited range of motion of the lumbar spine.  

Statements from the veteran's friends that were received by 
the RO in July 2000 indicate back pain since at least 1983.  
The RO received statements from the veteran's wife, mother, 
sister, and brother in February 2001.  The veteran's wife 
continued to report that he had complained of back pain since 
their marriage approximately 30 years earlier.  The veteran's 
mother and sister indicated that they had received letters 
from the veteran while he was in service, in which he 
reported injuring his back while carrying ammunition uphill.  
They and the veteran's brother reported that the veteran 
continued to complain of recurrent and sometimes debilitating 
back pain since his separation from active duty.  

II.  Analysis

A.  Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC's provided by the RO in 
May 1998, June 2000, and April 2001, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, the 
veteran was advised that when information sufficient to 
identify and locate necessary evidence was provided, the VA 
would assist him by requesting such from the custodian.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  Notwithstanding the lack of a diagnosis 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In general, RO decisions that are not appealed are final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7104; 38 C.F.R. §§  
20.200, 20.302.  

The RO denied the veteran's claim of entitlement to service 
connection for a back condition in a rating decision dated in 
February 1995.  The veteran was notified of the RO's decision 
and his appellate rights.  He did not appeal.  The February 
1995 RO rating decision was thus a final determination.  

Under 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
Evans, supra.

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).  See 38 
U.S.C.A. § 5103A(f) (West Supp. 2002))

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the RO's final decision in February 1995, the veteran 
has submitted medical evidence of a current back disorder and 
lay statements that indicate an injury in service and 
recurrent back pain since service.  More specifically, 
treatment records received from Orthopedic Associates of 
Central Texas and Texas Open MRI indicate diagnoses of left 
lumbar radiculopathy, mild lumbar degenerative disc disease, 
and left L5-S1 disc herniation displacing the left S1 nerve.  
The veteran has also submitted evidence of treatment in 1989 
following a slip and fal,l at which time he reported an 
initial back injury in service while carrying ammunition 
uphill.  The veteran's mother and sister have submitted 
statements that he reported such an injury in letter he wrote 
to them while in service.  

Inasmuch as said evidence was not a part of the evidence of 
record at the time of the February 1995 RO rating decision, 
it is new.  38 C.F.R. § 3.156(a).  Furthermore, said evidence 
does contribute to a more complete picture of the 
circumstances surrounding the cause of the veteran's current 
back condition, and it therefore is also material.  See Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Therefore, and for the reasons and bases stated above, the 
veteran's claim of entitlement to service connection for a 
back disorder may be reopened.


ORDER

The claim of entitlement to service connection for a back 
disorder is reopened.  



_____________________________
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



